In the

    United States Court of Appeals
                 For the Seventh Circuit
Nos. 13-2078 & 13-2982

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.


TERRANCE DANIELS and DAHVEED
DEAN,
                                             Defendants-Appellants.

        Appeals from the United States District Court for the
           Northern District of Illinois, Eastern Division.
         No. 09 CR 446 — Samuel Der-Yeghiayan, Judge.


 ARGUED DECEMBER 11, 2014 — DECIDED SEPTEMBER 30, 2015


   Before WOOD, Chief Judge, and FLAUM and MANION, Circuit
Judges.
    MANION, Circuit Judge. A jury convicted Dahveed Dean and
Terrance Daniels of armed bank robbery and related gun
offenses. On appeal, Dean and Daniels challenge the district
court’s decision to try them jointly, as well as various eviden-
tiary rulings. Additionally, Daniels argues that his constitu-
tional rights were violated when the district court barred him
2                                       Nos. 13-2078 & 13-2982

from the courtroom. Finally, they both argue that the district
court erred in refusing to question a juror who, hours after
voting to convict, contacted the court to change her vote
because she had been “bullied.” Because none of the issues
presented on appeal requires reversal, we affirm.
                               I.
    During 2005, there were several armed bank robberies in
the Chicagoland area. It took the government some time to
track down the suspects, but in February 2008, a grand jury
charged Dahveed Dean, Terrance Daniels, and Albert Jones in
a six-count indictment. In Count I, Dean and Daniels were
charged with robbing the First National Bank in South Hol-
land, Illinois on August 2, 2005, while Count II charged Dean
and Daniels with using a firearm in connection with that bank
robbery. Count III charged Daniels and Jones with robbing the
Bank of Lincolnwood on August 25, 2005, and Count IV
charged Daniels and Jones with using a firearm in connection
with that bank robbery. Count V charged Dean with robbing
the First Bank in Chicago, Illinois, on December 20, 2005, and
Count VI charged Dean with using a firearm during that
robbery.
    Prior to trial, Dean moved to sever his case from his two co-
defendants. The government opposed the motion, arguing that
joinder was appropriate under Rule 8(b) because “the three
defendants in this case all participated in a ‘same series of acts
or transactions’—a spree of violent bank robberies involving
the same modus operandi and the same crew of individuals.” In
making this argument, the government noted that “[t]he
evidence at trial will show that the three defendants in this case
Nos. 13-2078 & 13-2982                                         3


were part of a crew of bank robbers … . ” The government
explained that there were several others involved in the
charged bank robberies, including Maurice Wilbon, Marcus
Moore, and LaChaun Vance. According to the government,
Moore had participated in the August 2, 2005, bank robbery
with Dean and Daniels and the December 20 robbery with
Dean. Moore later testified at Dean and Daniels’ trial. Maurice
Wilbon had also participated in the December 20 robbery with
Dean and Moore and had previously been convicted by a jury;
he did not cooperate with the government. LaChaun Vance
had participated in the August 25, 2005, bank robbery with
Daniels and Jones and would also later testify at Dean and
Daniels’ trial. The district court denied Dean’s motion to sever
“because they were allegedly perpetrated by the same group
of individuals and because [the crimes] were allegedly perpe-
trated in the same manner.” Dean renewed the motion two
times, but the district court also denied the subsequent
motions.
    Prior to trial Jones pleaded guilty. Dean and Daniels were
then tried jointly, although Daniels was not physically present
in the courtroom because the district court barred him based
on his pretrial conduct and his refusal to promise the court that
he would behave appropriately during the trial. Over the
course of several days, the jury heard from Moore and Vance,
as well as the victims of the robberies and the investigating
officers.
    On September 21, 2012, the jury returned a guilty verdict on
Counts I and II against Dean and Daniels related to the August
2, 2005, robbery and gun charges; against Daniels on Counts III
4                                       Nos. 13-2078 & 13-2982

and IV related to the August 25, 2005, robbery and gun
charges; and against Dean on Count V, related to the December
20, 2005, robbery. The jury acquitted Dean on the gun charge
in Count VI. The jury was polled and each juror agreed with
the verdict. However, a juror later informed the court that she
had felt bullied and wanted to change her vote. The Court
Security Officer (“CSO”) assigned to the jury also informed
Daniels’ attorney that he had observed the juror in the hallway
outside the jury room and that she had complained of having
a panic attack. Daniels and Dean filed motions for a mistrial
and requested the district court to inquire further of the juror.
The district court concluded that the juror merely expressed
concerns related to internal deliberation and that was not
appropriate for further inquiry. However, the district court
questioned the CSO further and learned that the juror had only
left the deliberation room after the jury had reached its verdict.
Accordingly, the district court denied the motions for a
mistrial.
    Daniels and Dean appeal, presenting a host of issues,
including: 1) the joinder of Dean and Daniels’ case; 2) the
exclusion of Daniels from trial; 3) the admissibility of several
pieces of evidence; and 4) the court’s refusal to question the
juror further concerning her “bullying” comments and her
absence from the jury room. These questions require a fact-
intensive analysis and accordingly, to avoid redundancy, we
recount below additional details as necessary.
Nos. 13-2078 & 13-2982                                        5


                              II.
   A. Joinder
    On appeal, Dean and Daniels first argue their offenses were
improperly joined under Fed. R. Crim. P. 8(b), which provides
that joinder of two or more defendants is appropriate “if they
are alleged to have participated in the same act or transaction,
or in the same series of acts or transactions, constituting an
offense or offenses.” Fed. R. Crim. P. 8(b). “We review a Rule
8 determination de novo.” United States v. White, 737 F.3d 1121,
1132 (7th Cir. 2013).
    The government argues that joinder under Rule 8(b) was
appropriate because Dean and Daniels were part of a crew of
bank robbers and all of the charges were part of the same series
of acts or transactions. The problem for the government,
though, is that the indictment did not allege such a theory and
in assessing the propriety of joinder, we look “solely to the
allegations in the indictment.” White, 737 F.3d at 1132. In this
case, the indictment merely charged three separate bank
robberies and three related firearm offenses. Counts I and II
charged Dean and Daniels with bank robbery and the related
firearm offense and were properly joined. But Counts III and
IV charged Daniels and Jones, but not Dean, with bank robbery
and gun charges related to the Bank of Lincolnwood robbery.
Counts V and VI charged Dean, but not Daniels, with robbing
the First Bank in Chicago and the related firearm offense.
   In response, the government stresses that under Rule 8(b)
“the defendants need not be charged in every count, nor must
they be charged with the same crimes.” White, 737 F.3d at 1132;
6                                         Nos. 13-2078 & 13-2982

see also Fed. R. Crim. P. 8(b). While it is true that the defendants
in a joint trial do not need to be charged in every count, or with
the same crimes, where multiple defendants are charged all of
the counts must be related to the same common plan or
scheme. United States v. Velasquez, 772 F.2d 1348, 1352–53 (7th
Cir. 1985). Here, the indictment did not charge a conspiracy, or
even separate conspiracies. Id. at 1353 (“The indictment need
not charge a single overarching conspiracy, provided the
separate conspiracies it charges arise from a common plan or
scheme and so could alternatively have been charged as a
single conspiracy.”). Nor did it charge that Dean, Daniels, and
others acted as a crew of bank robbers, or allege any facts
indicating that they robbed the various banks as part of a
common plan or scheme. Rather, the indictment alleged three
separate bank robberies (and the related firearm counts)
against different combinations of defendants. These allegations
are insufficient to support joinder under Rule 8(b). See Velasqu-
ez, 772 F.2d at 1353 (holding there was misjoinder of a heroin
charge where the indictment did not relate that charge “to any
of the charges against the other defendants named in the
indictment … ”).
    While Counts III–VI of the indictment misjoined Dean and
Daniels, “an error involving misjoinder ‘affects substantial
rights’ and requires reversal only if the misjoinder results in
actual prejudice because it ‘had substantial and injurious effect
or influence in determining the jury’s verdict.’” United States v.
Lane, 474 U.S. 438, 449 (1986) (quoting Kotteakos v. United States,
328 U.S. 750, 776 (1946)). In determining whether the misjoin-
der had a substantial and injurious effect on the jury, courts
look to “the presence of instructions requiring the jury to
Nos. 13-2078 & 13-2982                                           7


consider each defendant separately, the likelihood that
evidence relating to the misjoined count would have been
admitted in a separate trial and the [strength of the] evidence
of the defendant's guilt in [determining whether] the misjoin-
der [is] harmless.” United States v. Diaz, 876 F.2d 1344, 1356 (7th
Cir. 1989) (citing Lane, 474 U.S. at 450). With these factors in
mind, we now explore in more depth the evidence presented
at the joint trial of Dean and Daniels.
   August 2, 2005 Robbery
   A jury convicted Dean and Daniels of robbing the First
National Bank in Holland, Illinois on August 2, 2005, and with
using a firearm in connection with that bank robbery. The trial
evidence of each defendant’s guilt on these charges was
overwhelming. The jury heard testimony from the supervisor
who was working at the bank during the robbery. She ex-
plained the robbery in detail, telling the jury that the three
robbers were African-American males. She also provided a
description of each and told the jury what they were wearing.
The supervisor further explained how the robbery took place
and told how one of the robbers hit her in the head with his
gun and later struck her in the face while she tried to open the
vault. After she opened the vault, she explained that the
robbers put the money in a pillow case and then sprayed
pepper spray into the bank employees’ faces before fleeing.
And she confirmed that the robbers were armed. The jury also
saw a video of the robbery, which the witness explained as it
was played for the jury. Another bank employee also testified
that more than $45,000 was stolen from the bank.
8                                      Nos. 13-2078 & 13-2982

    While the teller could not identify the robbers, Moore, who
was one of the robbers, testified at Dean and Daniels’ trial.
Moore testified at length concerning the planning and execu-
tion of the robbery and identified Dean, Daniels, and Charles
Vance, as well as himself, as the robbers. He also identified
Dean, Daniels, and himself from the bank surveillance video.
Moore also confirmed that Dean and Daniels both had guns.
The details provided by Moore matched those testified to
earlier by the bank supervisor and were also consistent with
the video of the robbery. Additionally, cell phone records
confirmed various cell calls between the robbers. The govern-
ment further presented to the jury testimony from an expert
witness concerning the use of cell towers. After summarizing
how cell phones use cell towers, the expert witness explained
that from information concerning which cell tower is being
used by a cell phone, he can determine the general location of
the person using the phone. The expert witness then testified
that a review of the records from the cellular companies
confirmed that Dean’s cell phone used a cell tower directly
west of the First National Bank about 18 minutes before the
bank was robbed. (The parties challenge the admission of those
records, but as discussed 28–32, they did not preserve that
issue for appeal.) Additionally, the government presented
testimony from an employee of an automobile dealer who
confirmed that on August 3 (the day after the robbery), Dean
paid $9,500 in cash to purchase a Chrysler 300M. The car was
placed in the name of Shafon Davis, who testified at trial that
she was Dean’s ex-girlfriend and that he had purchased the
Chrysler 300M and put the car title in her name. Moore also
testified that a little over a week after the robbery he used
Nos. 13-2078 & 13-2982                                        9


money from the robbery to purchase an automobile and the
government admitted a document of title showing Moore’s
purchase of that car. And LaChaun Vance, who was not
involved in the August 2, 2005, robbery, testified that Dean had
told him in the summer of 2005 that he had previously robbed
a bank and had hit a lady with a gun during that robbery.
   August 25, 2005 Robbery
    The evidence of Daniels’ guilt on Counts III and IV was
even more overwhelming. Daniels was charged in Count III,
along with codefendant Jones, with robbing the Bank of
Lincolnwood in Skokie, Illinois, on August 25, 2005. Count IV
charged Daniels and Jones with using a firearm in connection
with that robbery. Jones pleaded guilty but did not cooperate
with the government and did not testify at trial. However,
another member of the August 25, 2005, crew of bank rob-
bers—LaChaun Vance—did testify. Vance, who had pleaded
guilty to robbing the Bank of Lincolnwood, testified in detail
concerning Daniels approaching him about participating in
that robbery. Daniels asked to use Vance’s rental car, a Grand
Am, as the getaway vehicle. Vance explained to the jury that
prior to the robbery they surveilled the Bank of Lincolnwood,
intending to rob it, but that after looking around they aborted
the plan. The government presented evidence to corroborate
this testimony, namely evidence that on August 22, both
Daniels’ and Vance’s cell phones utilized the tower near the
Bank of Lincolnwood and Daniels’ cell phone had used the
tower closest to the bank.
10                                      Nos. 13-2078 & 13-2982

     Vance further testified that on the morning of the robbery,
Daniels and Jones drove to the bank in Vance’s rental Grand
Am, while he and another robber (Lamont Kent) followed in
Daniels’ car, a red Malibu. Vance identified photographs of all
of the robbers involved in the August 25, 2005, robbery and
explained their roles. He also identified Daniels and Jones from
still-shot photographs made from the bank surveillance video.
Vance explained that his role was to create a diversion, but that
he never did. Vance testified that he nonetheless called Daniels
and falsely said that he had created the diversion. Cell phone
records confirmed a telephone call had been made from
Vance’s phone to Daniels’ phone during the time Vance
claimed to have made the call. The cellular company’s records
further showed that two minutes before the Bank of Lincoln-
wood was robbed both Vance and Daniels’ cell phones used
the cell tower nearest to the bank. The government’s expert
also testified that in reviewing three months of cellular records,
other than the date of the abortive robbery, August 22, and the
date of the actual robbery, August 25, Daniels’ cell phone never
utilized the cellular tower located nearest the bank.
   In addition to Vance’s testimony, the jury also saw the
video of the robbery and heard testimony from a teller, the
bank manager and a security guard (who was also an off-duty
police officer). They testified in detail concerning how the
robbery occurred, explaining that there were two robbers who
both had guns. The security guard explained that the two
robbers were African-American and that one wore a hat,
sunglasses and either a wig or had long braided hair.
Additionally, the security guard testified that one of the
robbers took his gun. The bank employees also testified that
Nos. 13-2078 & 13-2982                                        11


they were pepper-sprayed before the robbers left. An internal
auditor from the bank testified that nearly $80,000 was stolen
from the bank on August 25.
    Vance testified that after the robbery Daniels called him and
told him he needed to report the Grand Am stolen. Vance
explained that his aunt, Shari Young, had rented the car for
him, and that he had tried unsuccessfully to contact her on her
cell phone. He then called his other aunt, Beverly Lewis
(Young’s sister), and since the sisters worked together, Vance
had her go in to their employer and bring Young out. Both
aunts testified. They confirmed Vance’s testimony and that
Vance had asked Young to report the car stolen. Lewis also
testified that Vance was with Lamont Kent, and Young testified
that Vance was driving a red Malibu at the time and she
recognized the car as “Dog’s,” which other testimony estab-
lished was Daniels’ nickname. Cell phone records likewise
confirmed the calls were made as the parties had testified and
the cellular towers’ records showed Vance’s movements
through the Chicagoland area mirroring his testimony.
    While Vance was trying to track down his aunt, Daniels
was trying to evade capture: A police officer for the Village of
Lincolnwood testified that in responding to the bank robbery,
he spotted a car with an occupant who fit the description of the
suspect. The police officer explained that he gave chase and
succeeded in pulling over the suspects on an entrance ramp to
a freeway. As the officer radioed in the license plate number,
the driver pointed a gun at the officer and then sped away. The
officer gave pursuit, but lost the Grand Am. The jury saw a
video captured from the officer’s dash-cam which confirmed
12                                      Nos. 13-2078 & 13-2982

his testimony. Vance also told the jury that when he met up
with Daniels later that day, Daniels told him that a police
officer had pulled him over and that he (Daniels) had pulled a
gun on him. Vance further testified that Daniels said they had
then abandoned the Grand Am and car-jacked someone, and
in doing so left a gun behind inside a garbage can. The jury
next heard from an elderly gentleman who had been car-jacked
on August 25, 2005, shortly after the bank robbery. He ex-
plained that two African-Americans stole his 2002 Chevy
Malibu. The victim of the car-jacking did not attempt to
identify the perpetrators during the trial; the witness was
visually impaired. However, he had previously identified from
a photo array two other individuals as the car-jackers. Daniels
had not been included in the earlier photo array because he
was not suspected of being involved in the bank robbery at the
time.
    A search of the area surrounding the location of the car-
jacking revealed several pieces of damning evidence: The jury
heard testimony from an evidence technician who responded
to the car-jacking site and explained they found a gun in the
car-jacking victim’s garbage can. The bank security guard
identified that gun during trial as the weapon the robbers had
taken from him during the August 25, 2005, bank robbery. The
evidence technician also testified that they recovered a wig, a
glove (the right-hand one from a pair), and a Walgreen’s bag
from around the corner of the location of the car-jacking. They
also recovered a pair of gray sweatpants on some nearby
bushes. The witness also testified that officers recovered a left-
hand glove (which matched the right-hand glove recovered at
the scene of the car-jacking) on the freeway near where the
Nos. 13-2078 & 13-2982                                        13


other officer had pursued the getaway vehicle. The govern-
ment presented additional testimony from a forensic scientist
who had tested the Walgreen’s bag for fingerprints. The expert
testified that he had recovered five fingerprints from the bag
which matched Daniels’ fingerprints and five prints which
matched Jones’ fingerprints. Recall that Vance had testified that
Jones was the other robber who had entered the bank and who
fled in the Grand Am with Daniels; Jones had previously
pleaded guilty to robbing the Bank of Lincolnwood on August
25, 2005. And the expert on cellular towers testified that
Daniels’ cell phone used the cell tower next to the car-jacking
site about 15 minutes after the bank robbery. He further
testified that about ten minutes later, Daniels’ cell phone used
a cell tower nearest to where the car-jacked Malibu was later
recovered.
    The jury heard additional testimony from an evidence
technician working for the Village of Skokie Police Depart-
ment. This witness testified that pepper spray, sunglasses and
a black skull cap were found near the Bank of Lincolnwood on
August 25, after the robbery. The evidence technician also
testified that officers later recovered the Grand Am which had
been rented by Young for Vance. When seized, the Grand Am
had on it a license plate bearing the same numbers as those
recorded by the officer who had stopped the car on the on-
ramp to the freeway (as confirmed by a still-shot from the
dash-cam). However, a search of that vehicle revealed another
set of license plates in the trunk—the ones which matched the
rental company’s records. Vance had previously testified that
Lamont Kent (the fourth individual involved in the robbery)
14                                      Nos. 13-2078 & 13-2982

had discussed with him the idea of stealing license plates from
another car and replacing the license plates on the rental car.
The morning of the robbery, while he waited with Kent in
Daniels’ Malibu, he saw Daniels and Jones putting the license
plate on the Grand Am. The forensic scientist testified that he
recovered from the license plates five fingerprints which
belonged to Lamont Kent.
    The evidence technician further testified that a search of the
Grand Am revealed a grey cap, sunglasses, two guns, a
pepper-spray holder, a red ball cap, a black skull cap, additio-
nal skull caps in the package, a orange-brown shirt, a grey
shirt, and a black leather glove. Another forensic scientist
testified that DNA recovered from the grey shirt found inside
the Grand Am matched Daniels’ DNA and “[t]he random
match probability, which is the probability of selecting a
random individual from the population who would also match
this major contributor profile, is one in three trillion from the
African American population … .” She also testified that DNA
found on the black skull cap matched that of Jones.
     December 20, 2005 Robbery
   Count V charged Dean with robbing the First Bank in
Chicago, Illinois, on December 20, 2005, and Count VI charged
Dean with using a firearm during that robbery. As discussed
below, the evidence of Dean’s involvement in the December 20,
2005, armed bank robbery was overwhelming. (Dean was
acquitted of the firearm charge in Count VI.)
    The evidence concerning the December 20, 2005, robbery
included testimony by Moore. Moore had been charged with
both the August 2, 2005, and December 20, 2005, bank robber-
Nos. 13-2078 & 13-2982                                         15


ies and had pleaded guilty. As detailed above, Moore testified
concerning the August 2, 2005 robbery. See supra at 7–9. Moore
also explained in detail the planning and execution of the
December 20, 2005, robbery and identified Dean, Wilbon, and
himself as the robbers. He also identified Dean, Wilbon, and
himself from still photographs taken from the bank’s video
surveillance system. A teller at the bank also testified in detail
about the robbery, identified the robbers as three African-
American males, and described their clothing. The jury also
saw the video from the bank surveillance camera, which the
teller explained as it was playing. The teller noted that the
robbers put the money in a pillow case and pepper-sprayed the
tellers. And Moore testified they took a pink pillow case into
the bank to use during the robbery. Another teller testified that
over $187,000 was stolen that day.
    Additionally, Moore testified that prior to entering the
bank, Dean removed two guns from a hidden compartment in
the Chrysler 300. The government later presented evidence
that during a traffic stop of Dean, about two weeks after the
robbery, a search of his Chrysler 300 uncovered two handguns
in a hidden compartment in the dashboard. Dean admitted to
police that these guns belonged to him. (Dean challenged their
admission at trial, but as discussed infra at 27–28, the district
court did not err in admitting the guns into evidence.)
   The government also presented testimony from an em-
ployee of a car dealership who, less than a month after the
robbery, sold a Lincoln Navigator to a woman named Nicole
Gibson (who was with an unidentified man) for $6,500 cash,
plus a Chrysler 300 as a trade-in. Gibson testified that Dean
16                                      Nos. 13-2078 & 13-2982

had purchased the car in her name and also later bought
accessories for the car. An employee at an automobile acces-
sory business also testified that in late 2005 or early 2006, Dean
had purchased automotive accessories for a Lincoln Navigator
and a Chevy Caprice, including a sound and video system, and
Lamborghini doors, at a cost of approximately $18,000, and
that Dean had paid cash. Gibson also testified that on January
6, 2006, someone brought her $20,000 on Dean’s behalf to bail
him out of jail. Dean gave another ex-girlfriend, Shafon Davis,
$6,000 to bond out Wilbon. Davis also testified that on Decem-
ber 20, 2005 (the same day as the robbery), Dean bought her a
Buick Riviera, paying $5,500 in cash.
    In addition to these witnesses, the government also
subpoenaed a friend of Dean’s named Stanford Stogner. Stogn-
er testified that in the winter of 2005, Dean and Wilbon and a
third individual, whom he did not know, came to his house in
a gold Chrysler 300. They brought in a pillow case that had in
it what looked “[l]ike a million bucks.” Stogner testified that
they were sorting the money and that the cash still had the
bands on it.
   As the above detailed discussion demonstrates, the evi-
dence of Dean and Daniels’ guilt for each of the respective
counts of conviction was overwhelming. Each defendant was
identified by another participant in the robbery: Moore
identified Dean and Daniels as perpetrators of the August 2
robbery and Dean as a perpetrator of the December 20 robbery;
Vance identified Daniels as the other perpetrator of the August
25 robbery. Moore and Vance’s testimony concerning the
execution of the robberies was consistent with the bank
employees’ testimony, as well as the video recordings. Cell
Nos. 13-2078 & 13-2982                                       17


phone records further corroborated the witness testimony
concerning the events leading up to and following the robber-
ies, and an expert witness tied the defendants’ cell phones to
cellular towers located near the banks at the time of the
robbery and near the car-jacking site at the time of the car-
jacking. Testimony by Vance’s aunts also corroborated his
testimony concerning the Grand Am used during the August
25 robbery. DNA and fingerprint evidence further tied Daniels
to the August 25 robbery. The cash purchases of cars (and car
accessories) quickly followed the robberies, and there was also
a flush of cash available to provide bail. And a friend of Dean
saw him with Wilbon and another man splitting a large
amount of money around the time of the December 20 robbery.
This money was brought into the house in a pillowcase—and
several witnesses testified that the robbers had used pillow
cases during the robbery. Evidence also tied Daniels to the car-
jacking where further evidence of the robbery was found,
including the security guard’s gun. While much evidence came
in concerning counts unrelated to each defendant, the evidence
of guilt was overwhelming.
   Moreover, the district court provided the jury with a
detailed instruction making clear that each count and defen-
dant must be judged separately:
        Each count of the indictment charges the
        defendants with having committed separate
        offenses. You must give separate consider-
        ation both to each count and to each defen-
        dant. Your verdict of guilty or not guilty of
        an offense charged in one count should not
18                                             Nos. 13-2078 & 13-2982

          control your decision as to any other count.
          You must consider each count and the evi-
          dence relating to it separate and apart from
          every other count. You should return a sepa-
          rate verdict as to each defendant and as to
          each count. Your verdict of guilty or not
          guilty of an offense charged in one count
          should not control your decision as to that
          defendant under any other count.
   A jury can easily understand that evidence related to the
August 25 robbery does not establish guilt for the August 2 or
December 20 robbery. In fact, the jury’s acquittal of Dean of the
gun charge in Count VI shows that the jury methodically
considered the evidence for each count and charge separately.1
    In response Dean and Daniels point to a statement the
district court made during trial that the remaining evidence
that day would apply to the entire case, when the evidence
only applied to the December 20 bank robbery charges against
Dean. Again, some additional facts are needed: Prior to the
start of trial, Dean’s attorney had asked the district court to
instruct the jury that certain evidence was only related to the
August 25 robbery charges against Daniels. The district court

1
   The bank employee who testified about the December 20 bank robbery
only identified “Robber One” as being armed. Moore had identified Robber
One as Wilbon. Further, in presenting the surveillance video to the jury, the
government highlighted the fact that Robber One had a gun, but did not
likewise point to a display of a weapon by the other robbers. Conversely,
with both the August 2 and August 25 robberies, the bank employees
testified that both robbers were armed and the videos confirmed the
presence of weapons.
Nos. 13-2078 & 13-2982                                       19


agreed and before calling each witness, the government
informed the court whether the evidence pertained to Dean
alone, or to both defendants, and where appropriate the
district court instructed the jury, as follows: “[T]he testimony
of the next witness and some of the following witnesses will
pertain only to the August 2005, robbery of the Bank of
Lincolnwood in Skokie, Illinois. Defendant Dahveed Dean is
not charged with the August 25, 2005, robbery … .”
    The district court gave the above instruction prior to each
witness who the government noted was to testify about the
August 25, 2005, robbery. However, one afternoon, prior to
presenting its final witnesses for the day, the government
informed the district court that the instruction was not needed.
The district court then instructed the jury that the evidence
pertained to the entire case. The upcoming witnesses, though,
pertained to only the December 20 robbery charges against
Dean. However, neither Dean’s nor Daniels’ attorney objected
to this statement. And given that the jury was later told that it
must consider each count separately, and given the overwhelm-
ing evidence of guilt, we conclude that this misstep did not
prejudice the defendants.
    Dean also claims that there were two instances where the
district court wrongly informed the jury that upcoming
evidence would apply to the entire case, when the evidence
focused mostly on Daniels’ role in the August 25 bank robbery.
Technically, the district court should have said that some of the
testimony would apply to some counts and some testimony to
other counts, but again, given the later instruction to consider
the counts separately and given the overwhelming evidence, we
20                                               Nos. 13-2078 & 13-2982

conclude that Dean was not prejudiced by this statement.
Rather, the overwhelming evidence of Dean and Daniels’ guilt
on the respective counts convinces us that there was no preju-
dice stemming from the misjoinder of Counts III–VI.
     B. Exclusion of Daniels from Trial
    Daniels next challenges his exclusion from trial. While a
defendant has a right to be present at every stage of trial, that
right is not absolute. Illinois v. Allen, 397 U.S. 337, 338 342–43
(1970); United States v. Benabe, 654 F.3d 753, 767–68 (7th Cir.
2011). A defendant may impliedly waive his right to attend trial
if “after he has been warned by the judge that he will be
removed if he continues his disruptive behavior, he neverthe-
less insists on conducting himself in a manner so disorderly,
disruptive, and disrespectful that his trial cannot be carried on
with him in the courtroom.” Allen, 397 U.S. at 343; Benabe, 654
F.3d at 768 (noting a defendant may waive right to be present
either by consent or misconduct). Further, a court dealing with
an incorrigible defendant “must be given sufficient discretion to
meet the circumstances of each case. No one formula for
maintaining the appropriate courtroom atmosphere will be best
in all situations.” Allen, 397 U.S. at 343.
    In this case, prior to trial, even though he was represented
by counsel, Daniels began filing pro se documents with the
district court claiming he was not subject to the government’s
jurisdiction.2 The district court held a hearing to address


2
 Daniels’ filings have “the earmarks of the ‘Sovereign Citizens’ move-
ment,” El v. AmeriCredit Financial Services, Inc., 710 F.3d 748 (7th Cir. 2013),
                                                                   (continued...)
Nos. 13-2078 & 13-2982                                                    21


Daniels’ filings, at which he asked Daniels if he no longer
wanted to be represented by his attorney. Rather than respond-
ing, Daniels continued rambling about his status as a security
interest holder. After stating he found no reason to replace
Daniels’ attorney, the district court told Daniels that he “may
attend the trial because that’s his right to attend the trial,” but
that “if he demonstrates any indication that he will be disrup-
tive during the trial, the Court will take appropriate action and
it could include … barring him from the courtroom if he is
disruptive … .” The court further told Daniels that he could
only file documents through counsel, but Daniels continued to
submit pro se filings again using the boilerplate language of the
“sovereign citizen movement.”
   Then at a status hearing held on August 29, 2012, while the
court was addressing the government’s pretrial motions,
Daniels raised his hand to speak. The court explained that it
does not “entertain questions from defendants who are repre-
sented by counsel,” to which Daniels responded, “I’m not
represented by him.” The court then asked Daniels’ attorney if
he had anything to raise and his attorney replied: “I am not
asking to address the Court at this time, Judge.” The district
court then said: “There will be no addressing the Court then by

2
  (...continued)
which, according to the FBI, purports to “believe the government is
operating outside of its jurisdiction and generally do not recognize federal,
state, or local laws, policies, or governmental regulations.”
http://info.publicintelligence.net/FBI-SovereignCitizens.pdf. This movement
often recruits in prisons. Id.
22                                       Nos. 13-2078 & 13-2982

defendants unless their lawyer addresses the Court.” After
some additional discussion concerning pretrial matters, the
district court adjourned the hearing, at which point Daniels
yelled twice, “[a]re you denying me my right to speak?” A
minute order issued after the hearing stated that Daniels
“persisted in his behavior and appeared to refuse to leave the
courtroom even after the court indicated that the matter had
concluded, at which point the United States Deputy Marshals
had to forcibly escort Daniels from the courtroom.” In the
minute order, the court “again warned that further disruptions
by Daniels during any of the proceedings related to this case,
including the trial, may result in his exclusion from the court-
room during trial.”
  Later during a pretrial conference, the court addressed
Daniels’ attorney, stating:
       Since there were certain incidents that happened
       previously in this court relating to your client and
       I made a statement that … if any defendant to
       that matter, if any party, including a special agent
       of the FBI acts disruptive, I will remove the
       person from the courtroom. And as I stated, your
       client has every right to be in the courtroom. …
       and I hope he exercises that right and stays in the
       courtroom. And if he decides that he does not
       want to be civil in the courtroom and let the
       procedures take place, then I need to know that
       right now.
    Daniels’ attorney replied: “I believe he has a right to be here
as the Court stated and I would just leave it at that at this
Nos. 13-2078 & 13-2982                                          23


point.” The district court said: “No, I’m not going to leave it at
that,” and had Daniels step up. Daniels refused to be sworn in,
again claiming sovereign status. The court told him “during the
trial, you’ll have to act in a civil manner. And if any time during
the trial you decide to be disruptive, which I hope you don’t,
then I will have no alternative but to consider that you have
surrendered your right to be in the courtroom during your trial
… .” The court asked Daniels if he had “anything to say about
that,” to which Daniels responded, “Yes. I conditionally accept
your offer that trial is not needed. Pending my ongoing private
administrative remedy will make any proceedings along with
this trial moot and I do not participate in any of the public
benefits which this court have to offer.” After some more non-
responsive babbling, the court asked Daniels: “Do you promise
to sit in court without being disruptive?” Daniels again refused
to answer. The court tried again, stating: “I just want to make
sure that you agree to be not disruptive. And if you could make
that promise to me, then I will allow you to be present in the
courtroom.” Daniels again refused to respond, so the court told
Daniels the he would be excluded from trial, but also informed
Daniels’ attorney that, “if your client decides before Monday to
agree to tell the Court that he will not be disruptive, then he will
be most welcome to do so and be present for the trial in
person.”
    On Monday, when the jury venire was ready, the district
court ordered Daniels to appear to revisit the question of
whether Daniels would be barred during the trial. The district
court began by summarizing Daniels’ past misconduct and then
stated that he would have Daniels sworn in and then ask if he
24                                       Nos. 13-2078 & 13-2982

would promise to behave during the trial. The district court
directed Daniels twice to raise his hand to be sworn in, but
Daniels did not comply. At that point the Marshal directly
asked him “Are you going to raise your hand?” and Daniels
said “No.” Daniels then began reading nonsense from a
prepared script. This passage is illustrative of the totality of his
comments: “I conditionally accept upon proof of claim that as
a secure party creditor and a holder in due course have I not
tendered payment with the CFO and the clerk of this Court to
discharge all debts and liabilities and obligation of the defen-
dant according to the commercial code of this state, UCC 3-603.
And upon proof of claim that with no outstanding charges, the
defendant, Terry Daniels, I move the Court to enforce the laws
of the state to discharge the collateral — namely, myself — and
set at liberty now. Are you refusing my tender of payment,
Judge?”
    When Daniels stopped rambling, the district court explained
to Daniels that he had a constitutional right to be present during
the trial, but that with his conduct he was surrendering that
right. The district court then gave him one last opportunity to
assure the court that he would “obey the Court's rules and not
disrupt this Court’s proceedings no matter what [he] believe[d]
[his] sovereign status, quote/unquote, is.” The district court then
said: “What I’m going to ask you one more time: Are you able
and do you promise to not disrupt this trial?” Daniels re-
sponded again with his nonsensical ramblings: “I conditionally
accept your offer upon proof of claim—” At that point the
district court barred Daniels from trial, but stressed that “when
he obeys this Court’s orders and raises his hand, is sworn in and
promises this Court that he will not be disruptive and not cause
Nos. 13-2078 & 13-2982                                        25


an unfair trial for his codefendant Mr. Dean and to the govern-
ment, then he will be allowed to return to the courtroom.”
    Daniels’ obstinacy held firm and he neither attended trial
nor watched trial on the video feed. At the conclusion of the
government’s case, the district court had Daniels brought back
to court to inform him of his right to testify and to confirm that
he intended to waive that right, as Daniels’ attorney had
represented. Even at this point, Daniels refused to raise his hand
and be sworn in and, as the following exchange shows, belliger-
ently refused to respond to the district court’s inquiry:
       Court: Now your lawyer, Mr. Clarke, has told me
       that you have told him that you do not wish to
       testify at your trial. Is this correct, sir?
       Daniels: I conditionally accept your offer upon
       proof of claim that trial is not needed pending my
       ongoing—ongoing private administrative remedy
       and that being a tender of payment, it’s already
       been made with the CFO and the clerk of court to
       discharge all debts and liabilities and obligations
       of the defendant. And according with the com-
       mercial code of this state, UCC 3603, (sic) and
       upon proof of claim there were no outstanding
       charges against the Defendant Terry Daniels, I
       move this Court to enforce the laws of the state to
       discharge the collateral, namely myself, and to be
       set at liberty immediately.
26                                        Nos. 13-2078 & 13-2982

   After several unsuccessful attempts to seek Daniels’ confir-
mation that he did not want to testify at trial, the district court
ruled that Daniels had waived his right to testify.
    The above summary is merely a glimpse of Daniels’ belliger-
ent behavior. The district court was exceedingly patient with
Daniels and gave him more than ample opportunity to attend
his trial. But when, after being warned that he would forfeit his
right to attend trial, Daniels refused outright to be sworn in and
assure the court that his conduct would not continue during
trial, the district court had no option but to hold that Daniels
had forfeited his right to attend trial.
    Further, in holding that Daniels had forfeited his right to
attend trial, the district court scrupulously followed our
guidance in United States v. Benabe, 654 F.3d 753 (7th Cir. 2011).
In Benabe, we explained that a defendant may impliedly waive
his right to be present at trial if, after he is initially present at
trial, he exhibits a pattern of disruptive misconduct that justifies
removal. Id. at 771. Benabe also explained that a defendant is
“initially present at trial” if he is present on the day that jury
selection began. Id. at 771–72. Thus, in this case, on the day jury
selection began the district court called Daniels back once more
to allow him the opportunity to participate in the upcoming
court proceedings. But as detailed above, Daniels again refused
to be sworn in or provide any assurance that he would not
disrupt the proceedings, notwithstanding the court’s warning
that his refusal to do so would result in him being barred from
trial. And significantly, Daniels’ refusal to provide these
assurances came after he had previously disrupted the court
proceedings by yelling twice at the judge, before being removed
by the marshals. Given the defendant’s previous outburst, the
Nos. 13-2078 & 13-2982                                        27


district court reasonably sought assurances from Daniels that he
would not repeat that behavior during trial. But Daniels refused
to even be sworn in! Under these circumstances, the district
court did not abuse its discretion in barring Daniels from trial.
   C. Evidentiary Rulings
    On appeal, Dean and Daniels also present several challenges
to evidentiary rulings, two of which we previously mentioned.
See supra at 8, 15. We begin with those.
   Admission of Handguns
    First, Dean challenges the admission of two handguns police
recovered during a traffic stop that occurred on January 3, 2006.
Dean does not challenge the validity of the stop or the search
that uncovered the two handguns from a trap compartment in
the dashboard of his Chrysler 300. Rather, Dean argues that the
guns should not have been admitted into evidence because the
evidence was irrelevant since there was no direct evidence that
those guns were the ones used during the robberies. Dean also
argues the admission of the guns was inadmissible character
evidence and unfairly prejudicial. This court reviews the district
court’s evidentiary rulings for an abuse of discretion. United
States v. Volpendesto, 746 F.3d 273, 287 (7th Cir. 2014).
   The district court did not abuse its discretion in admitting
the guns into evidence. At trial, Moore, who was also charged
with the December 20, 2005, robbery, testified that just before
that robbery, Dean removed two guns from a trap in the
dashboard of his Chrysler 300. That police recovered two guns
from a hidden compartment in Dean’s car slightly over two
28                                      Nos. 13-2078 & 13-2982

weeks after the December 20, 2005, robbery was relevant to
Dean’s guilt on both the robbery and the use of a weapon
counts. It was relevant to the robbery count because it corrobo-
rated Moore’s testimony concerning the details of the December
20, 2005, robbery. It was relevant to the weapons count (and not
improper character evidence) because a jury could reasonably
infer, given the location of the guns and closeness in time of the
seizure to the robbery, that the guns recovered were the guns
used during the robbery. Further, there was no undue prejudice
flowing from the admission of the guns—the government did
not attempt to portray Dean as a bad guy because he possessed
guns; the government used the evidence to corroborate Moore’s
testimony and to attempt to establish Dean’s guilt on the
weapons count. In the end, though, even with this evidence, the
jury acquitted Dean of the gun charges related to the December
20, 2005, robbery. But there was no error in admitting the gun
evidence in the first instance.
     Admission of Evidence Related to Cellular Towers
   As detailed above, at trial the government presented
evidence concerning cellular telephone calls made by the bank
robbers and the location of the cell towers used for those calls.
The government obtained this information from Dean and
Daniels’ cellular providers pursuant to a court order issued
under 18 U.S.C. § 2703(d). The Stored Communications Act
authorizes the government to obtain a court order requiring “a
provider of electronic communication service … to disclose a
record or other information pertaining to a subscriber to … such
service (not including the contents of communications).” 18
U.S.C. § 2703(c). A judge “shall issue” the order only if the
government “offers specific and articulable facts showing that
Nos. 13-2078 & 13-2982                                             29


there are reasonable grounds to believe that the … records or
other information sought [] are relevant and material to an
ongoing criminal investigation.” Id. § 2703(d).
    On appeal, Dean and Daniels do not challenge the issuance
of the court order, but rather claim that the Fourth Amendment
required the government to obtain a warrant, upon a showing
of probable cause, to obtain the cell tower location information.
They contend that a court order based merely on “specific and
articulable facts,” as allowed by § 2703(d), which in essence is a
reasonable suspicion standard, In re U.S. for an Order Pursuant
to 18 U.S.C. Section 2703(D), 707 F.3d 283, 287 (4th Cir. 2013),
violates their Fourth Amendment rights.
    “We have yet to address whether … cell-tower information
that telecommunication carriers collect is protected by the
Fourth Amendment.” United States v. Thousand, 558 Fed. Appx.
666, 670 (7th Cir. 2014). To date, three circuits have directly
addressed this issue. The Eleventh Circuit in an en banc decision,
United States v. Davis, 785 F.3d 498 (11th Cir. 2015) (en banc), and
the Fifth Circuit in In re United States for Historical Cell Site Data,
724 F.3d 600 (5th Cir. 2013), both held that the defendants did
not have a reasonable expectation of privacy in the cellular
company’s records of the cell towers utilized by their cell
phones. Davis, 785 F.3d at 511; Historical Cell Site Data, 724 F.3d
at 611–13. Conversely, the Fourth Circuit in United States v.
Graham, 796 F.3d 332, 338 (4th Cir. 2015), held that the
“warrantless procurement of the [cell site location information]
was an unreasonable search in violation of Appellants’ Fourth
Amendment rights.” Graham, though, nonetheless upheld the
30                                       Nos. 13-2078 & 13-2982

district court’s denial of the defendants’ motion to suppress the
cell tower location information “because the government relied
in good faith on court orders issued in accordance with Title II
of the Electronic Communications Privacy Act, or the Stored
Communications Act (“SCA”) … . ” Id.
    Today, however, is not the day to take sides in this circuit
split because neither Dean nor Daniels filed a motion to
suppress the cell tower location information in the district court.
Federal Rule of Criminal Procedure 12(b)(3) identifies a “motion
to suppress evidence” as a motion that must be made before
trial. Fed. R. Crim. P. 12(b)(3). At the time of Dean and Daniels’
trial, Rule 12(e) further provided that “[a] party waives any
Rule 12(b)(3) defense, objection, or request not raised by the
deadline the court sets under Rule 12(c) or by any extension the
court provides.” Fed. R. Crim. P. 12(b)(3). However, “waiver,”
as used in Rule 12(e), did not mean the intentional relinquish-
ment of a known right. United States v. Johnson, 415 F.3d 728, 730
(7th Cir. 2005). Nonetheless, it barred appellate review unless
the defendant established good cause for failing to file a motion
to suppress. United States v. Acox, 595 F.3d 729, 731 (7th Cir.
2010) (quoting Fed. R. Crim. P. 12(e)); United States v. Murdock,
491 F.3d 694, 698 (7th Cir. 2007); Johnson, 415 F.3d at 730–31.
    While this appeal was pending, Rule 12 was amended, and
“[t]he provision addressing the effect of a failure to raise an
issue in a pretrial motion, formerly found in Rule 12(e), was
relocated to Rule 12(c)(3), effective December 1, 2014.” United
States v. McMillian, 786 F.3d 630, 636 n.3 (7th Cir. 2015). The
revised rule deleted the reference to “waiver,” because “the rule
[did] not contemplate waiver as that term is traditionally used
in criminal cases.” McMillian, 786 F.3d at 636 n.3 (citing Fed. R.
Nos. 13-2078 & 13-2982                                       31


Crim. P. 12(c), Advisory Committee’s Note), and now provides:
“If a party does not meet the deadline for making a Rule
12(b)(3) motion, the motion is untimely. But a court may
consider the defense, objection, or request if the party shows
good cause.” Fed. R. Crim. P. 12(c)(3). While Rule 12(c)(3)
deleted the reference to “waiver,” “the amendment did not alter
the applicable standard,” McMillian, 786 F.3d at 636 n.3, which
means that “[b]efore a court may consider an untimely motion
to suppress, ‘a defendant must first establish good cause for the
absence of a pretrial motion.’” McMillian, 786 F.3d at 636
(quoting Acox, 595 F.3d at 731).
    On appeal, Dean and Daniels argue they had good cause for
failing to bring a motion to suppress because the legal authority
supporting their argument was not decided until after pre-trial
proceedings were completed. But nothing prevented Dean and
Daniels from presenting a Fourth Amendment argument to the
district court in a motion to suppress the cell tower location
evidence. The defendants knew all they needed to know in
order to make the Fourth Amendment argument, as one of first
impression. That additional case law later is handed down
which may better support an argument does not constitute
“good cause” for failing to make a constitutional argument in a
motion to suppress within the deadline established by the court.
Or more precisely, we hold that the district court would not
have abused its discretion had it found good cause lacking. See
McMillian, 786 F.3d at 636 n.4 (explaining that where a defen-
dant does not present a timely motion to suppress to the district
court and seek to establish good cause, “we ask whether the
district court would have abused its discretion had it denied a
32                                              Nos. 13-2078 & 13-2982

request to present an untimely motion”). Accordingly, because
the defendants did not file a motion to suppress the cell tower
location evidence on Fourth Amendment grounds, and because
good cause does not excuse that lapse, we cannot consider their
argument on appeal.3
     Admission of Evidence Seized During An October 7, 2005
     Search of Dean’s Automobile
   Prior to trial, Dean moved to suppress evidence recovered
during an October 7, 2005, search of his automobile, claiming
the police lacked probable cause to arrest him and that the
subsequent search of the car was unconstitutional. To under-
stand Dean’s argument, some additional facts are needed.
    On October 6, 2005, Chicago Police Officer Rick Green spoke
with a confidential informant who stated that “Davi” had
recently told the confidential informant that he (“Davi”) had
participated in several bank robberies within the past few
months. The confidential informant likewise identified Vance
(by his nickname) as involved in the bank robberies.“Davi” also
told the confidential informant that they used wigs to conceal
their identities and mace to blind the bank employees. “Davi”


3
    Further, even if we were to consider the issue and adopt the Fourth
Circuit’s approach in Graham, 796 F.3d 332, it would not benefit Dean and
Daniels because, as in Graham, the cell tower location evidence would still
be admissible under the good faith exception. Id. at 338. Prudentially, too,
it is best to leave this issue for another day when the court may benefit from
full briefing and argument—which isn’t the case here as two of the three
circuit decisions directly on point were handed down following briefing
and oral argument. Davis, 785 F.3d 498 (decided May 5, 2015); Graham, 796
F.3d 332 (decided Aug. 5, 2015).
Nos. 13-2078 & 13-2982                                     33


further told the confidential informant that he planned to rob
another bank the next day. The confidential informant told
Officer Green that he knew “Davi” from the neighborhood, that
“Davi” lived in the area of 90th and Cottage Grove and drove
a gold Chrysler 300M. Officer Green searched the Chicago
Police Department database trying to identify the individual
and after pulling 10–15 photographs the confidential informant
identified Dahveed Dean as “Davi.” The Chicago Police
department contacted the FBI and the FBI then spoke with the
confidential informant.
    At the time that the FBI interviewed the confidential
informant, it had already been investigating the August 25,
2005, robbery and knew that the robbery had been committed
by two armed African-American males, one of whom appeared
to be wearing a wig, and that the robbers used pepper spray.
The FBI had also already interviewed Young (LaChaun Vance’s
aunt who had rented the Grand Am used as the getaway car),
and the FBI believed Vance was involved in the earlier robbery.
And from their earlier investigation, the FBI knew that Vance
was friends with Dean.
   The next day, officers surveilled the area where Dean’s car
was parked. They saw Dean and another individual (later
identified as Moore) meet, get in another car, then leave the
area. Surveillance followed the duo and they later returned to
the area and got in Dean’s car. The surveillance continued
throughout the morning and at one point Detective Green saw
Dean and Moore parked outside a wig shop, where they met
with two other individuals.
34                                       Nos. 13-2078 & 13-2982

    At some point, the officers lost surveillance of Dean’s car for
about an hour. After losing sight of Dean, they learned that a
bank robbery had just happened elsewhere in Chicago. Officers
later saw Dean’s car return to the wig shop, at which time they
stopped it and arrested Dean and Moore. Dean signed a written
consent to search the car. During a search of the car, officers
recovered a wig, a pair of sunglasses, latex gloves, a nylon skull
cap, a pink pillow case, and pepper spray.
     During questioning, Moore admitted that they were going
to rob a bank, but assured the officers he would never get
involved in anything like that again. Dean and Moore were
eventually released without being charged because, as it turned
out, they had abandoned their plan to rob a bank that day and
were not involved in the actual bank robbery that had occurred.
It is unclear whether at the time the officers arrested Dean and
Moore they believed the duo had participated in the recent
bank robbery, or had received other information indicating that
different perpetrators were involved.
    At trial, officers involved in the October 7 surveillance
testified concerning the surveillance and the evidence seized
from Dean’s car was admitted into evidence. Dean contends
that it was error to admit that evidence because probable cause
did not support his arrest and that the search of his car was
unconstitutional. Dean had moved to suppress this evidence
before trial, so we review the district court’s factual findings for
clear error and questions of law de novo. United States v.
Lemmons, 282 F.3d 920, 923–24 (7th Cir 2002).
   The officers who arrested Dean did not have an arrest
warrant, but an officer may make a warrantless arrest consistent
Nos. 13-2078 & 13-2982                                           35


with the Fourth Amendment if there is “probable cause to
believe that a crime has been committed.” Washington v.
Haupert, 481 F.3d 543, 547 (7th Cir. 2007). “An officer has
probable cause to make an arrest only when the facts and
circumstances within his knowledge and of which he has
reasonably trustworthy information are sufficient to warrant a
prudent person in believing that the suspect has committed an
offense.” Reher v. Vivo, 656 F.3d 772, 776 (7th Cir. 2011). Courts
look to a totality of the circumstances, and ask whether a
reasonable officer would believe that the suspect had commit-
ted a crime. Jones v. City of Elkhart, Ind., 737 F.3d 1107, 1114 (7th
Cir. 2013).
   In this case, there was probable cause to support Dean’s
arrest for either attempting to commit bank robbery or conspir-
ing to commit bank robbery. “It is well settled that probable
cause can be established by an informant’s tip along with
corroboration by police work.” United States v. Banks, 405 F.3d
559, 570 (7th Cir. 2005). Here, the officers had information which
corroborated the informant’s tip that Dean had previously been
involved in bank robberies. Those robberies involved African-
American perpetrators who pepper-sprayed the tellers. And
from their investigation, the officers knew Dean was friends
with Vance and that Vance was connected to the Grand Am
used during the August 25, 2005, robbery. Surveillance on the
morning of the robbery further corroborated the tip that Dean
was preparing to rob a bank that day, as officers saw the duo
parked outside a wig shop and Moore was seen inside the wig
shop. The officers knew that a wig had been used in the prior
bank robbery. The totality of circumstances supported a finding
36                                     Nos. 13-2078 & 13-2982

of probable cause to arrest Dean and accordingly the subse-
quent search was constitutional.
    Further, if the evidence seized from Dean’s car on October
7, 2005, was improperly admitted, any error would be harmless.
In discussing the overwhelming evidence supporting the
convictions above, we did not even consider the additional
evidence seized from Dean’s car on October 8 which corrobo-
rated Moore’s account of the robberies, because the other
evidence was overwhelming. United States v. Manganellis, 864
F.2d 528, 539 (7th Cir. 1988) (“An error is harmless if the other
untainted incriminating evidence is overwhelming.”).
     D. The Disgruntled Juror
    As noted, the jury convicted Daniels on two counts of bank
robbery and two counts of using a firearm in the commission of
a bank robbery, and Dean on two counts of bank robbery and
one count of using a firearm in the commission of a bank
robbery. The verdict form was signed by all twelve jurors and
dated. Each juror was polled and asked, “Was this and is this
now your verdict?” Each answered affirmatively. However,
later that day a juror went to the court’s chambers and told a
staff member: “I cannot live with myself knowing what I did. I
felt bullied into making the decision that I made.” Over the
weekend, the juror left a message on the court’s voicemail
stating: “I wanted to pretty much change my verdict to not
guilty because I feel I was bullied and railroaded in the jury
deliberation process and I, for one, cannot live with the verdict
that I—I guess handed down.” A court security officer (“CSO”)
also told Daniels’ attorney that he had seen the juror complain-
Nos. 13-2078 & 13-2982                                                       37


ing of a panic attack and sitting in the hallway near the jury
deliberation room.
    Daniels and Dean filed a motion for a mistrial and asked the
court to question the juror about her comments and also about
her leaving the jury room. The court decided that there was no
evidence that the juror had been subjected to outside influences
or a physical threat, and thus no grounds under Rule 606(b) for
questioning the juror.4 The judge also informed the parties that
he had on one occasion seen the juror step out of the jury room,
but that the juror had said to the CSO “that the jury had already
reached a verdict so why couldn’t she step out.” The court
further stated that it had asked the CSO if the juror had left the
room on any other occasion and the CSO told the court that the
juror had left a second time, but that was also after the jury had
reached a verdict and it was on that occasion she had made the
comment about an “anxiety attack” or “panic attack.”



4
  Federal Rule of Evidence 606(b) provides:
(b) During an Inquiry Into the Validity of a Verdict or Indictment.
(1) Prohibited Testimony or Other Evidence. During an inquiry into the
validity of a verdict or indictment, a juror may not testify about any
statement made or incident that occurred during the jury's deliberations;
the effect of anything on that juror's or another juror's vote; or any juror's
mental processes concerning the verdict or indictment. The court may not
receive a juror's affidavit or evidence of a juror's statement on these matters.
(2) Exceptions. A juror may testify about whether:
(A) extraneous prejudicial information was improperly brought to the jury's
attention;
(B) an outside influence was improperly brought to bear on any juror; or
(C) a mistake was made in entering the verdict on the verdict form.
38                                      Nos. 13-2078 & 13-2982

    Daniels and Dean claim that the district court erred by not
questioning the juror to determine if by “bullied” she meant
that she had been subjected to outside influence or physical
violence. They argue that her statement was ambiguous and
that further inquiry was thus needed. However, nothing the
juror said raised the possibility of an outside influence. She
spoke of being bullied and railroaded in the “deliberation
process.” And she said “she felt bullied.” While in his initial
consideration of the issue the district court noted that her
statements might indicate physical bullying or outside influ-
ences, after considering arguments from the parties, the district
court reached a contrary conclusion. There was just no evidence
of outside influence or a threat of physical harm, or that the
juror was absent during deliberations or was mentally incompe-
tent. Under these circumstances, we cannot say that the district
court abused its discretion in refusing to further question the
juror. See United States v. Briggs, 291 F.3d 958, 961–62 (7th Cir.
2002) (holding the district court did not err in denying a hearing
where a juror claimed she had been “intimidated” by other
jurors because the juror “did not allege that any extraneous
prejudicial information was brought to the jury’s attention or
that any outside influence was brought to bear on any juror[ ]”);
United States v. Ford, 840 F.2d 460, 465 (7th Cir. 1988) (holding
the district court did not err in denying a hearing where a juror
had alleged “extreme and excessive pressure on individuals to
change votes,” because there was no claim of “external influ-
ence”); Tanner v. United States, 483 U.S. 107, 119 (1987)
(“[C]ourts have refused to set aside a verdict, or even to make
further inquiry, unless there be proof of an adjudication of
insanity or mental incompetence closely in advance … of jury
Nos. 13-2078 & 13-2982                                        39


service [or] proof of a closely contemporaneous and independ-
ent post-trial adjudication of incompetency.”).
                                 III.
    While the government misjoined Dean and Daniels in a
single indictment which charged some unrelated counts of bank
robbery and using a firearm in connection with a bank robbery,
that error was harmless. The evidence overwhelmingly estab-
lished that Dean and Daniels robbed the First National Bank in
South Holland, Illinois on August 2, 2005, and used firearms
while doing so; that Daniels robbed the Bank of Lincolnwood
on August 25, 2005, and used a firearm while doing so; and that
Dean robbed the First Bank in Chicago, Illinois, on December
20, 2005. The district court, however, did not err in admitting as
evidence the guns seized from Dean’s car when he was stopped
in January of 2006, the various evidence seized from his car
when he was arrested on October 7, 2005, or the cellular tower
records and related testimony. Finally, the district court did not
err in refusing to question the disgruntled juror when there was
no evidence that she faced outside pressure or was incompetent
to serve as a juror. For these and the foregoing reasons, we
AFFIRM.